       2:15-cv-02303-CSB-EIL # 51        Page 1 of 6                                        E-FILED
                                                          Thursday, 08 November, 2018 02:23:52 PM
                                                                       Clerk, U.S. District Court, ILCD

                     UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF ILLINOIS
                             URBANA DIVISION
____________________________________________________________________________

DANIEL IGWE,                                    )
                                                )
                    Plaintiff,                  )
      v.                                        )      Case No. 15-2303
                                                )
ST. MARY’S HOSPITAL, DECATUR,                   )
of the Hospital Sisters of the Third Order      )
of St. Francis and DENISE SMITH                 )
                                                )
                    Defendants.                 )

                                        ORDER

      Before the court for rulings are Plaintiff’s Motion for Relief from Order (#45) and

Defendants’ Motion to Enforce Settlement (#47). For the reasons that follow, Plaintiff’s

Motion for Relief from Order is DENIED, and Defendants’ Motion to Enforce

Settlement is GRANTED.

                                    BACKGROUND

      Plaintiff, Daniel Igwe, filed suit against Defendants, St. Mary’s Hospital and

Denise Smith, in the Circuit Court of Macon County. Defendants removed the case to

this court on December 21, 2015. On April 11, 2016, Plaintiff filed a 33-count Third

Amended Complaint (#22), which is the operative pleading in this case. In it, Plaintiff

sues Defendants for discrimination based on race and sex, retaliation, harassment, and

negligence.
           2:15-cv-02303-CSB-EIL # 51     Page 2 of 6



       On December 15, 2017, Magistrate Judge Eric I. Long held a settlement

conference. The Minute Entry for that date states “Settlement reached.” The court

made a record concerning the terms of the settlement the parties had reached, which

has been transcribed and was filed, sealed, on October 1, 2018.1

       On December 19, 2017, Judge Long entered an Order Following Report of

Settlement (#43), directing the parties to file a stipulation of dismissal within 35 days.

At the request of the parties, Judge Long extended the deadline for filing settlement

papers seven times. He also held multiple Post Settlement Conferences and status

conferences.

       The most recent status conference was held on September 26, 2018. The Minute

Entry for that date provides: “Motion to enforce settlement by Defendant due no later

than 10/17/2018. Plaintiff has 14 days thereafter to file a response.”

       On October 16, 2018, Plaintiff filed a Motion for Relief from Order (#45). He

argues that the settlement agreement “is likely unenforceable” and he “requests relief

from the Courts’ September 26, 2018 order and further requests the Court to enter an

order for a continued settlement conference, in open court with Plaintiff and Counsel

for all parties present, in an attempt to resolve the remaining unresolved issues

impeding settlement of this case.”




       1
        Because the transcript is sealed pursuant to the terms of the parties’ settlement,
its contents will not be discussed in detail in this order.

                                              2
       2:15-cv-02303-CSB-EIL # 51         Page 3 of 6



       Defendants filed a Response (#48) on October 30, 2018. Defendants argue the

case has already settled, so a continued settlement conference is not warranted.

       On October 17, 2018, Defendants filed a Motion to Enforce Settlement (#47). The

Motion argues that a transcript from the December 15, 2017 settlement conference states

the material terms of the settlement the parties reached on that date after a full day of

mediation at an in-person settlement conference before Judge Long. Defendants allege

that Plaintiff insists on including language in the settlement papers that is in clear

conflict with the terms of the oral settlement agreement, and ask that the court enter an

order enforcing the settlement entered into at the December 15, 2017 settlement

conference. Defendants ask the court to dismiss the case with prejudice, regardless of

whether Plaintiff signs a written agreement. Defendants also ask for their fees and costs

for filing the Motion as a sanction for Plaintiff’s unreasonable actions and delay.

       Plaintiff filed a Response (#50) to the Motion to Enforce Settlement on November

2, 2018. Plaintiff argues that the Motion to Enforce Settlement should be denied because

the transcript is not an enforceable contract. Alternatively, Plaintiff requests that the

court reserve ruling on the Motion until after holding an additional mediation session

with the parties, as requested in his Motion for Relief from Order.




                                             3
         2:15-cv-02303-CSB-EIL # 51        Page 4 of 6



                                         ANALYSIS

         A district court possesses the inherent or equitable power summarily to enforce

an agreement to settle a case pending before it. Wilson v. Wilson, 46 F.3d 660, 664 (7th

Cir. 1995). State law applies in a suit to enforce a settlement, even if the settlement

occurred in a federal case. Dillard v. Starcon Intern., Inc., 483 F.3d 502, 507 (7th Cir.

2007).

         Defendant argues that the court must look only to the “four corners” of the

transcript of the December 15, 2017 settlement conference, which is not enforceable as a

contract “because it includes vague representations, affirmations, assurances, questions,

issues, acronyms, suggestions, undetermined terms, and matters that were left to the

parties to resolve in the future.” However, the “four corners rule” applies to

agreements that have been reduced to writing. See, e.g., Air Safety, Inc. v. Teachers Realty

Corp., 706 N.E.2d 882, 884 (Ill. 1999). This case, by contrast, concerns an oral settlement

agreement.

         Under Illinois law, oral settlement agreements are enforceable if there is an offer,

acceptance and a meeting of the minds as to the terms. Dillard, 483 F.3d at 507.

“Whether a ‘meeting of the minds’ occurred depends on the parties’ objective conduct,

not their subjective beliefs.” Id.

         The court has examined the transcript of the December 15, 2017 settlement

conference. The court finds that the parties on that date entered into a binding and

enforceable agreement to settle Plaintiff’s claims. The transcript expresses an offer,


                                               4
           2:15-cv-02303-CSB-EIL # 51     Page 5 of 6



acceptance, and a meeting of the minds. The parties, including Plaintiff personally,

orally agreed to the terms of the agreement after Judge Long stated them on the record.

Therefore, Defendants’ Motion to Enforce Settlement is GRANTED.2

       Accordingly, the court finds that both parties are bound by the agreement

reached on December 15, 2017, as discussed on the record that day. Within 35 days of

the entry of this order, Defendants shall acknowledge in writing their obligations

pursuant to the December 15, 2017 settlement agreement, and they shall tender the

agreed-upon settlement amount to Plaintiff’s attorney. Defendants shall file a concise

status report stating that they have done so on or before that same date. The court then

will dismiss the case with prejudice, and Plaintiff will remain bound by the terms of the

December 15, 2017 settlement agreement whether or not he acknowledges them in

writing on or before that date.

       If Plaintiff intends to appeal this order, then his attorney shall hold the settlement

amount in the client trust account until the resolution of the appeal. See Martina Beverly

and Henry Beverly v. Abbott Lab., Inc., 2014 WL 12660099, at *3 (N.D. Ill. December 28,

2014) (granting motion to enforce settlement and setting forth conditions for dismissal

of the case with prejudice).

       Conversely, Plaintiffs’ Motion for Relief from Order is DENIED. Judge Long

presided over a settlement conference at which the parties reached an agreement. He

then participated in numerous Post Settlement Conferences and status conferences with


       2
        However, the court denies Defendants’ request for sanctions.

                                             5
       2:15-cv-02303-CSB-EIL # 51         Page 6 of 6



the parties. He extended the deadline for filing settlement papers seven times. In light

of the extensive mediation that has already occurred, the court declines to order any

further mediation.

       IT IS THEREFORE ORDERED THAT:

       (1) Plaintiff’s Motion for Relief from Order (#45) is DENIED.

       (2) Defendants’ Motion to Enforce Settlement (#47) is GRANTED. Both parties

are bound by the agreement reached on December 15, 2017. Within 35 days of the entry

of this order, Defendants shall acknowledge in writing their obligations pursuant to the

December 15, 2017 settlement agreement, as discussed on the record. Defendants shall

also tender the agreed-upon settlement amount, stated in the transcript, to Plaintiff’s

attorney by that date. Defendants shall file a concise status report stating that they have

done so on or before that same date. The court then will dismiss the case with

prejudice, and Plaintiff will remain bound by the terms of the December 15, 2017

settlement agreement whether or not he acknowledges them in writing on or before that

date. If Plaintiff intends to appeal this order, then his attorney shall hold the settlement

amount in the client trust account until the resolution of the appeal.



                       ENTERED this 8th day of November, 2018.

                                   s/COLIN S. BRUCE
                                  U.S. DISTRICT JUDGE




                                             6
